The Court.
The denial that the plaintiff is the owner of the personal property described in the complaint, and the allegation that the defendant “has not sufficient information or belief upon the subject to enable him to answer” the allegation of the plaintiff that he is entitled to the possession of said property, “ and on that ground he (defendant) denies the same,” is sufficient to put in issue the allegation of the plaintiff that he is the owner, and entitled to the possession of said property; and the court erred in holding on the trial that it was not. (Code Civ. Proc. § 437.) Judgment reversed.
Hearing in Bank denied.